DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “respective head” (claim #20), the “supporting element” (claim #20), the “nail having a head” (claim #21), and the “at least one slit” (claim #22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “a respective head to a supporting element”.  This limitation is indefinite because it is unclear as to what these features are and how they interact with the previously introduced elements of the claims (e.g. are these component of a driving element to install the elongated connecting element, are these sub-components of the tension member, are these some sort of additional, accessory components, something else entirely).
Claims 19, 20 and 21 a recite the limitations “defines a head”, “a respective head” and “a head” respectively.  These limitations are indefinite for multiple reasons.  First, it is unclear as to whether these “heads” are the same feature or different ones entirely.  Second, it is unclear as to whether these “heads” are the same feature as the “control body” which is the driving head of the connecting element.  The Examiner notes the inconsistencies in nomenclature make it extremely confusing to understand what is attempted to be claimed.

Claim 30 recites the limitation “an element to be anchored”.  This limitation is indefinite because it is unclear as to whether this is the “elongated connecting element”, the “external tubular element” that is previously introduced in claim 30 or a different feature altogether.
Claims 30 and 36 recite the limitation “at least one feeding port”.  This limitation is indefinite because it is unclear as to whether they are the same “feeding port” or not.
The Examiner notes that for all the aforementioned features that are questionably the same feature are interpreted as the same feature for prosecution on the merits.  Further, the Examiner notes there may be more instances of repeated features throughout the claims and these were merely those noticed by the Examiner.  Please review the claims for similar instances lacking clarity.
Claims 22, 24-26, 28, 29 and 31-35 are similarly rejected for being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 24-26, 28-31 and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pastorino et al. (US 2018/0291737) in view of Smith et al. (US 2013/0236251).
Pastorino discloses an elongated connecting element [10] comprising: a first anchoring end portion [16] configured to be inserted into a borehole, and a second end portion [18] configured to extend out of the borehole; an external tubular element [24] comprising a flexible tube [the tube will have some level of ‘flex’] and an internal elongated body [12]; wherein the second end comprises a tension member [36] configured to be connected to a supporting element [32]; at least one feeding port [30] and at least one exit opening for distributing a grout medium [26] configured to set and secure the elongated connecting element in the borehole; a contrast body [22], having a butt portion [towards second end portion 18] and a tip portion [towards first end portion 16], that is wider than the external tubular element [Figures 1A & 1B], and wherein said internal elongated body being axially movable with respect to said external tubular element in order to move said contrast body between an insertion position, in which said contrast body is brought closer to the first end portion of said external tubular element, and an injection position, in which said contrast body is spaced apart from the first end portion of said external tubular element [Paragraphs 46-48].
Pastorino fails to disclose the use of an anchoring mix comprising a synthetic expanding resin.
Smith teaches a rock bolt securing system comprising an anchoring mix comprising a synthetic expanding resin to secure the rock bolt in a borehole [Paragraphs 9-12].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of Pastorino by substituting the grout for a synthetic expanding resin as described by Smith to enable the water found in the borehole to interact with the resin and activate it rather than dilute it as with a traditional grout.
.

Claims 23 and 27 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the Pastorino-Smith combination as applied to claims 19-22, 24-26, 28-31 and 33-36 above, and further in view of Ahola (US 2015/0322785).
The Pastorino-Smith combination fails to disclose a lateral discharge opening defined along an extension of said external tubular element.
Ahola teaches an elongated connecting element comprising a lateral discharge opening [19, 20] defined along an extension of said external tubular element [Figures 1-4].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of the Pastorino-Smith combination by adding the lateral discharge openings as described by Ahola to improve the ability of the grout to penetrate the borehole walls along the sides of the elongated connecting element.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Pastorino-Smith combination as applied to claims 19-22, 24-26, 28-31 and 33-36 above, and further in view of Fergusson (US 2006/0093438).
The Pastorino-Smith combination fails to disclose the internal elongated body comprises a flexible cable.
Fergusson teaches a rock bolting system having an external sleeve and an internal elongated body, wherein the internal elongated body comprises a flexible cable [Figures 7-11].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to substitute the internal elongated body of the Pastorino-Smith combination for the flexible cable elongated body as described by Fergusson to provide a bolt that is more capable of handling bending stresses than a solid bar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184.  The examiner can normally be reached on M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619